Title: Deed of Manumission for James Hemings, 5 February 1796
From: Jefferson, Thomas
To: 


This indenture made at Monticello in the county of Albemarle and commonwealth of Virginia on the fifth day of February one thousand seven hundred and ninety six witnesseth that I Thomas Jefferson of Monticello aforesaid do emancipate, manumit and make free James Hemings, son of Betty Hemings, which said James is now of the age of thirty years so that in future he shall be free and of free condition, and discharged of all duties and claims of servitude whatsoever, and shall have all the rights and privileges of a freedman. In witness whereof I have hereto set my hand and seal on the day and year abovewritten, and have made these presents double of the same date, tenor and indenture one whereof is lodged in the court of Albemarle aforesaid to be recorded, and the other is delivered by me to the said James Hemings to be produced when and where it may be necessary.

Th: Jefferson
Signed, sealed and delivered
in presence of
John Carr
Francis Anderson

